Citation Nr: 1021335	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  09-06 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Hittman, Law Clerk







INTRODUCTION

The Veteran had active military service from March 1955 to 
March 1957.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2008 decision in which the Regional Office (RO) 
denied service connection for bilateral hearing loss.  The 
Veteran filed a notice of disagreement (NOD) in April 2008, 
and the RO issued a statement of the case (SOC) in December 
2008.  The Veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in February 2009.  A 
supplemental statement of the case (SSOC) was issued by the 
RO in January 2010. 

The Board notes that, in his February 2009 substantive 
appeal, the Veteran requested a hearing before a Decision 
Review Officer (DRO); however, prior to the scheduled 
hearing, in a January 2010 letter, the Veteran stated that he 
could not attend the hearing because of health reasons and 
requested that the DRO make a decision on his appeal.  As the 
Veteran did not request rescheduling of the hearing, his 
hearing request is deemed withdrawn.

For the reasons expressed below, the matter on appeal ia 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002);           38 C.F.R. 
§ 3.303(a) (2009).  Such a determination requires a finding 
of current disability that is related to an injury or disease 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d) (2009).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).  

At the outset, the Board notes that the Veteran's service 
treatment records (STRs) are not available for review, and 
were likely destroyed in an accidental fire at the National 
Personnel Records Center in 1973.  Hence, there is no 
competent evidence to establish in-service hearing loss.

The Board notes, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Competent evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has asserted in his original claim, NOD, and 
appeal, that he served in a tank battalion for six months 
before being transferred to the 79th Transportation Company, 
where he remained for the duration of his service.  While in 
training with the tank battalion, in approximately May 1955, 
the Veteran contends that he was involved in an incident in 
which the breach door of the tank was not secured and the 
tank was filled with the loud noise of tank firing, which 
resulted in him losing his hearing for five to six hours.  
The Veteran states that the commander never filed a report of 
this incident, and he did not seek treatment at the time.

A February 1998 audiological evaluation performed by a 
private physician indicates that, at that time, the Veteran 
had mild to severe sensorineural hearing loss.  That said, 
this report reflects pure tone thresholds recorded in graph 
(versus numeric) form.  VA is precluded from applying these 
graphic results to the criteria of 38 C.F.R. § 3.385 to 
determine whether the Veteran has bilateral hearing loss 
disability.  See Kelly v. Brown, 7 Vet. App. 471 (1995) 
(holding that neither the Board nor the RO may interpret 
graphic representations of audiometric data).  Nonetheless, 
the cited results appear to reflect possible hearing loss to 
an extent recognized as a disability for VA purposes, 
pursuant to 38 C.F.R. § 3.385.

The report of a January 2007 audiological evaluation at the 
Huntington VA Medical Center (VAMC) also reflects hearing 
loss meeting the disability requirements under 38 C.F.R. § 
3.385.  The Veteran's auditory threshold was greater than 40 
decibels at both 3,000 and 4,000 Hz frequencies, bilaterally, 
and the Veteran's speech recognition score was below 94 
percent in the right ear.  During the accompanying audiology 
consultation, the Veteran indicated that he had experienced 
unprotected noise exposure to tanks and small arms while in 
service, but had also experienced unprotected noise exposure, 
post-service, from trucks, hunting, and lawn equipment.  
Post-service, the Veteran also worked in the coal industry 
and operated machinery.

Given the Veteran's reports of in-service noise exposure, 
post-service findings of bilateral hearing loss (to an extent 
recognized as disability for VA purposes), the Veteran's 
assertions as to a relationship between the two, and the 
absence of any current medical opinion on the question of 
nexus, the Board finds that further examination and medical 
opinion is needed to resolve the claim for service 
connection.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009); McLendon v. Nicholson, 20 Vet 
App. 79, 81 (2006). 

Accordingly, the RO should arrange for the Veteran to undergo 
VA Ear, Nose and Throat (ENT) examination (with audiological 
testing) by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby notified that failure to 
report to the scheduled examination and/or testing, without 
good cause, may result in a denial of the claim for service 
connection (as the original claim will be adjudicated on the 
basis of the evidence of record).  See 38 C.F.R. § 3.655 
(2009). Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the Veteran fails to 
report to the scheduled examination and/or testing, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the date and time of the 
appointment(s) sent to him by the pertinent VA medical 
facility.

Prior to arranging for the appellant to undergo further 
examination, to ensure that the record is complete, the RO 
should arrange for a certified specialist to translate into 
numerical data the February 1998 graphical display of private 
audiometric testing results.

Additionally, prior to further examination, the RO should 
obtain and associate with the claims file all outstanding VA 
treatment records.  The claims file includes VA outpatient 
treatment records from the Huntington VAMC dated through 
October 2007.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain any 
records of treatment for hearing loss from the Huntington 
VAMC since October 2007, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) as regards to requests for 
records from Federal facilities.

Further, to ensure that all due process requirements are met, 
the RO should also give the appellant another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal.  The RO's letter to the appellant should explain that 
he has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2009) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period). 

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2009).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2009).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.

Accordingly, this matter is REMANDED to the RO, via the AMC, 
for the following action:

1.  The RO should have a certified 
specialist translate the February 1998 
graphical display of audiometric testing 
results that have not been converted to an 
appropriate numerical form.

2.  The RO should obtain from the 
Huntington VAMC all records of evaluation 
and/or treatment for the Veteran's hearing 
loss since October 2007.  The RO must 
follow the procedures set forth in 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/ responses 
received should be associated with the 
claims file.  

3.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
for service connection for bilateral 
hearing loss.  The RO should explain the 
type of evidence that is the Veteran's 
ultimate responsibility to submit. 

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records and responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

5.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's response 
has expired, the RO should arrange for the 
Veteran to undergo VA ENT examination, by 
an appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the Veteran, and the 
report of the examination should include 
discussion of the Veteran's documented 
medical history and assertions.  
Audiometric and speech discrimination 
testing should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.

Based on the results of audiometric and 
speech discrimination testing, the 
physician should specifically indicate, 
for each ear, whether the Veteran 
currently has hearing loss to an extent 
recognized as a disability for VA purposes 
(i.e., an auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hz 
of 40 decibels or greater; or an auditory 
threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 
Hz of 26 decibels or greater; or speech 
recognition scores using the Maryland CNC 
Test of less than 94 percent).  

Then, with respect to each such diagnosed 
disability, the physician should offer an 
opinion, consistent with sound medical 
principles, and in light of the Veteran's 
documented medical history and assertions, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that such disability 
is the result of injury or disease 
incurred or aggravated in service, to 
particularly include alleged noise 
exposure/acoustic trauma therein.  

The physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

6.  If the Veteran fails to report to the 
scheduled examination and/or testing, the 
RO must obtain and associate with the 
claims file (a) copy(ies) of any notice(s) 
of the date and time of the appointment(s) 
sent to him by the pertinent VA medical 
facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for service 
connection in light of all pertinent 
evidence and legal authority.  

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them an appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West,    12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

